Exhibit 10.1

FORBEARANCE AND CONSENT AGREEMENT

FORBEARANCE AND CONSENT AGREEMENT, dated as of March 5, 2007 is entered into by
and among LOUD TECHNOLOGIES INC., a Washington corporation (“LOUD”), ST. LOUIS
MUSIC, INC., a Missouri corporation (“SLM”; and, together with LOUD, each a
“Borrower” and collectively the “Borrowers”), MERRILL LYNCH CAPITAL, A DIVISION
OF MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC., for itself as a Lender and as
Administrative Agent (“Administrative Agent”) for the financial institutions
from time to time party to the Credit Agreement (as defined below) as lenders
(“Lenders”), and the other Lenders signatory hereto.

R E C I T A L S:

WHEREAS, Borrowers, Administrative Agent and Lenders are parties to that certain
Credit Agreement dated as of August 29, 2005 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
not otherwise defined herein having the definitions provided therefor in the
Credit Agreement);

WHEREAS, Events of Default exist under Section 8.1(b) of the Credit Agreement as
a result of violations of each of the financial covenants set forth in
Sections 6.2, 6.3 and 6.4 of the Credit Agreement for the period ending
December 31, 2006 (collectively, the “Existing Defaults”);

WHEREAS, Administrative Agent and Lenders are willing to agree to forbear from
exercising certain of their rights and remedies with respect to the Existing
Defaults solely for the period and on the terms and conditions specified herein;

WHEREAS, Borrowers have requested that Administrative Agent and Lenders consent
to (i) the formation by LOUD of a Wholly-Owned Subsidiary organized under the
laws of England and Wales and the acquisition (the “Martin Audio Acquisition”)
by such Wholly-Owned Subsidiary of all of the outstanding equity securities of
Martin Audio Limited, a limited company organized under the laws of England and
Wales (“Martin Audio”), and (ii) the departure by Borrowers from certain
provisions of the Credit Agreement in order to facilitate the consummation of
the Martin Audio Acquisition; and

WHEREAS, Administrative Agent and Lenders are willing to consent to the
consummation of the Martin Audio Acquisition and the departure by Borrowers from
certain provisions of the Credit Agreement in order to facilitate the
consummation of the Martin Audio Acquisition, in each case subject to the terms
and conditions specified herein and certain other agreements of Borrowers as
specified herein;

NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree
as follows:


--------------------------------------------------------------------------------



SECTION 1.                                        ACKNOWLEDGEMENTS


1.1.          ACKNOWLEDGMENT OF OBLIGATIONS.  ALL OF THE OBLIGATIONS, TOGETHER
WITH INTEREST ACCRUED AND ACCRUING THEREON, AND ALL FEES, COSTS, EXPENSES AND
OTHER CHARGES NOW OR HEREAFTER PAYABLE BY BORROWERS TO ADMINISTRATIVE AGENT AND
LENDERS, ARE UNCONDITIONALLY OWING BY BORROWERS TO ADMINISTRATIVE AGENT AND
LENDERS, WITHOUT OFFSET, DEFENSE OR COUNTERCLAIM OF ANY KIND, NATURE OR
DESCRIPTION WHATSOEVER.


1.2.          ACKNOWLEDGMENT OF SECURITY INTERESTS.  BORROWERS HEREBY
ACKNOWLEDGE, CONFIRM AND AGREE THAT ADMINISTRATIVE AGENT HAS AND SHALL CONTINUE
TO HAVE VALID, ENFORCEABLE AND PERFECTED FIRST-PRIORITY LIENS UPON AND SECURITY
INTERESTS IN THE COLLATERAL HERETOFORE GRANTED TO ADMINISTRATIVE AGENT PURSUANT
TO THE FINANCING DOCUMENTS OR OTHERWISE GRANTED TO OR HELD BY ADMINISTRATIVE
AGENT, SUBJECT ONLY TO PERMITTED LIENS.


1.3.          BINDING EFFECT OF DOCUMENTS.  BORROWERS HEREBY ACKNOWLEDGE,
CONFIRM AND AGREE THAT:  (A) EACH OF THE FINANCING DOCUMENTS TO WHICH ANY CREDIT
PARTY IS A PARTY HAS BEEN DULY EXECUTED AND DELIVERED TO ADMINISTRATIVE AGENT OR
LENDERS BY SUCH CREDIT PARTIES, AND EACH IS AND SHALL REMAIN IN FULL FORCE AND
EFFECT AS OF THE DATE HEREOF, (B) THE AGREEMENTS AND OBLIGATIONS OF THE CREDIT
PARTIES CONTAINED IN SUCH DOCUMENTS AND IN THIS AGREEMENT CONSTITUTE THE LEGAL,
VALID AND BINDING OBLIGATIONS OF BORROWERS AND THE OTHER CREDIT PARTIES, AS
APPLICABLE, ENFORCEABLE AGAINST THEM IN ACCORDANCE WITH THEIR RESPECTIVE TERMS,
AND BORROWERS AND THE OTHER CREDIT PARTIES HAVE NO VALID DEFENSE TO THE
ENFORCEMENT OF SUCH OBLIGATIONS, AND (C) ADMINISTRATIVE AGENT AND LENDERS ARE
AND SHALL BE ENTITLED TO THE RIGHTS, REMEDIES AND BENEFITS PROVIDED FOR UNDER
THE FINANCING DOCUMENTS AND APPLICABLE LAW.


SECTION 2.                                        FORBEARANCE IN RESPECT OF
EXISTING DEFAULTS


2.1.          ACKNOWLEDGMENT OF DEFAULT.  BORROWERS HEREBY ACKNOWLEDGE AND AGREE
THAT THE EXISTING DEFAULTS HAVE OCCURRED AND ARE CONTINUING, EACH OF WHICH
CONSTITUTES AN EVENT OF DEFAULT AND ENTITLES ADMINISTRATIVE AGENT AND LENDERS TO
EXERCISE THEIR RIGHTS AND REMEDIES UNDER THE FINANCING DOCUMENTS, APPLICABLE LAW
OR OTHERWISE.  BORROWERS FURTHER REPRESENT AND WARRANT THAT AS OF THE DATE
HEREOF NO OTHER EVENTS OF DEFAULT UNDER THE FINANCING DOCUMENTS EXIST OTHER THAN
THE EXISTING DEFAULTS.  NEITHER ADMINISTRATIVE AGENT NOR ANY LENDER HAS WAIVED,
AND NEITHER INTENDS TO WAIVE ANY EXISTING DEFAULT AND NOTHING CONTAINED HEREIN
OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE DEEMED TO CONSTITUTE ANY SUCH
WAIVER.


2.2.          FORBEARANCE.


(A)           IN RELIANCE UPON THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF
BORROWERS CONTAINED IN THIS AGREEMENT, AND SUBJECT TO THE TERMS AND CONDITIONS
OF THIS AGREEMENT AND ANY DOCUMENTS OR INSTRUMENTS EXECUTED IN CONNECTION
HEREWITH, ADMINISTRATIVE AGENT AND LENDERS AGREE TO FORBEAR FROM EXERCISING
THEIR RIGHTS AND REMEDIES UNDER THE FINANCING DOCUMENTS OR APPLICABLE LAW IN
RESPECT OF OR ARISING OUT OF THE EXISTING DEFAULTS, FOR THE PERIOD (THE
“FORBEARANCE PERIOD”) COMMENCING ON THE DATE HEREOF AND ENDING ON THE DATE WHICH
IS THE EARLIEST OF:  (I) APRIL 7, 2007 OR (II) THE OCCURRENCE OR EXISTENCE OF
ANY EVENT OF DEFAULT, OTHER THAN THE EXISTING DEFAULTS.

2


--------------------------------------------------------------------------------



(B)           UPON THE TERMINATION OF THE FORBEARANCE PERIOD, THE AGREEMENT OF
ADMINISTRATIVE AGENT AND LENDERS TO FORBEAR SHALL AUTOMATICALLY AND WITHOUT
FURTHER ACTION TERMINATE AND BE OF NO FORCE AND EFFECT, IT BEING EXPRESSLY
AGREED THAT THE EFFECT OF SUCH TERMINATION WILL BE TO PERMIT ADMINISTRATIVE
AGENT AND LENDERS TO EXERCISE IMMEDIATELY ALL RIGHTS AND REMEDIES UNDER THE
FINANCING DOCUMENTS AND APPLICABLE LAW, INCLUDING, BUT NOT LIMITED TO,
(I) CEASING TO MAKE ANY FURTHER REVOLVING LOANS AND (II) ACCELERATING ALL OF THE
OBLIGATIONS; IN EACH CASE WITHOUT ANY FURTHER NOTICE, PASSAGE OF TIME OR
FORBEARANCE OF ANY KIND.


2.3.          NO OTHER WAIVERS; RESERVATION OF RIGHTS.


(A)           NEITHER ADMINISTRATIVE AGENT NOR ANY LENDER HAS WAIVED, IS NOT BY
THIS AGREEMENT WAIVING, AND HAS NO INTENTION OF WAIVING, ANY EVENTS OF DEFAULT
WHICH MAY BE CONTINUING ON THE DATE HEREOF OR ANY EVENTS OF DEFAULT WHICH MAY
OCCUR AFTER THE DATE HEREOF (WHETHER THE SAME OR SIMILAR TO THE EXISTING
DEFAULTS OR OTHERWISE), AND NEITHER ADMINISTRATIVE AGENT NOR ANY LENDER HAS
AGREED TO FORBEAR WITH RESPECT TO ANY OF ITS RIGHTS OR REMEDIES CONCERNING ANY
OTHER EVENTS OF DEFAULT (OTHER THAN, DURING THE FORBEARANCE PERIOD, THE EXISTING
DEFAULTS TO THE EXTENT EXPRESSLY SET FORTH HEREIN), OCCURRING AT ANY TIME.


(B)           SUBJECT TO SECTION 2.2 ABOVE (SOLELY WITH RESPECT TO THE EXISTING
DEFAULTS), ADMINISTRATIVE AGENT AND EACH LENDER RESERVE THE RIGHT, IN THEIR
DISCRETION, TO EXERCISE ANY OR ALL OF THEIR RIGHTS AND REMEDIES UNDER THE CREDIT
AGREEMENT AND THE OTHER FINANCING DOCUMENTS AS A RESULT OF ANY OTHER EVENTS OF
DEFAULT OCCURRING AT ANY TIME.  NEITHER ADMINISTRATIVE AGENT NOR ANY LENDER HAS
WAIVED ANY OF SUCH RIGHTS OR REMEDIES, AND NOTHING IN THIS AGREEMENT, AND NO
DELAY ON ITS PART IN EXERCISING ANY SUCH RIGHTS OR REMEDIES, SHOULD BE CONSTRUED
AS A WAIVER OF ANY SUCH RIGHTS OR REMEDIES.


2.4.          ADDITIONAL EVENTS OF DEFAULT.  THIS AGREEMENT SHALL BE DEEMED TO
BE A FINANCING DOCUMENT.  THE PARTIES HERETO ACKNOWLEDGE, CONFIRM AND AGREE THAT
ANY REPRESENTATION BY ANY BORROWER BEING INCORRECT IN ANY RESPECT (OR ANY
MATERIAL RESPECT IF SUCH REPRESENTATION IS NOT ALREADY QUALIFIED AS TO
MATERIALITY), OR ANY FAILURE OF ANY BORROWER TO COMPLY WITH THE COVENANTS,
CONDITIONS AND AGREEMENTS CONTAINED IN THIS AGREEMENT, ANY OTHER FINANCING
DOCUMENT OR IN ANY OTHER AGREEMENT, DOCUMENT OR INSTRUMENT AT ANY TIME EXECUTED
AND/OR DELIVERED BY BORROWERS WITH, TO OR IN FAVOR OF ADMINISTRATIVE AGENT OR
ANY LENDER SHALL CONSTITUTE AN IMMEDIATE EVENT OF DEFAULT UNDER THIS AGREEMENT,
THE CREDIT AGREEMENT AND THE OTHER FINANCING DOCUMENTS.  IN THE EVENT ANY PERSON
(INCLUDING WITHOUT LIMITATION ANY HOLDER OF SUBORDINATED DEBT), OTHER THAN
ADMINISTRATIVE AGENT OR ANY LENDER, SHALL AT ANY TIME EXERCISE FOR ANY REASON
(INCLUDING, WITHOUT LIMITATION, BY REASON OF ANY EXISTING DEFAULT OR ANY OTHER
PRESENT OR FUTURE EVENT OF DEFAULT, OR OTHERWISE) ANY OF ITS RIGHTS OR REMEDIES
AGAINST ANY BORROWER OR ANY OBLIGOR PROVIDING CREDIT SUPPORT FOR ANY BORROWER’S
OBLIGATIONS TO SUCH OTHER PERSON, OR AGAINST ANY BORROWER’S OR ANY SUCH
OBLIGOR’S PROPERTIES OR ASSETS, SUCH EVENT SHALL CONSTITUTE AN IMMEDIATE EVENT
OF DEFAULT HEREUNDER AND AN IMMEDIATE EVENT OF DEFAULT UNDER THE CREDIT
AGREEMENT.


2.5.          MINIMUM EXCESS AVAILABILITY.  BORROWERS, ADMINISTRATIVE AGENT AND
LENDERS AGREE THAT UNTIL SUCH TIME, IF ANY, THAT THE EXISTING DEFAULTS HAVE BEEN
WAIVED PURSUANT

3


--------------------------------------------------------------------------------



TO THE TERMS OF THE CREDIT AGREEMENT:  (I) AT NO TIME MAY THE AMOUNT (SUCH
AMOUNT, THE “EXCESS AVAILABILITY AMOUNT”) EQUAL TO THE REVOLVING LOAN LIMIT
MINUS THE REVOLVING LOAN OUTSTANDINGS BE LESS THAN $2,000,000; AND (II) NONE OF
ADMINISTRATIVE AGENT, ANY LENDER NOR ANY OTHER PERSON SHALL BE OBLIGATED TO MAKE
LOANS OR EXTEND ANY OTHER FINANCIAL ACCOMMODATIONS TO ANY BORROWER IF AFTER
GIVING EFFECT THERETO, THE EXCESS AVAILABILITY AMOUNT WOULD BE LESS THAN
$2,000,000.  A VIOLATION OF CLAUSE (I) OF THIS SECTION 2.5 SHALL CONSTITUTE AN
IMMEDIATE EVENT OF DEFAULT.


SECTION 3.                                        CONSENT TO MARTIN AUDIO
ACQUISITION; RELATED CONSENTS; RELATED AGREEMENTS; SLM HOLDBACK PAYMENT


3.1.          CONSENT TO MARTIN AUDIO ACQUISITION.  IN RELIANCE UPON THE
REPRESENTATIONS, WARRANTIES, COVENANTS AND OTHER AGREEMENTS OF BORROWERS
CONTAINED IN THIS AGREEMENT, AND SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND ANY DOCUMENTS OR INSTRUMENTS EXECUTED IN CONNECTION HEREWITH,
ADMINISTRATIVE AGENT AND LENDERS HEREBY CONSENT TO:  (I) THE FORMATION OF GRACE
ACQUISITIONCO LIMITED, A LIMITED COMPANY ORGANIZED UNDER THE LAWS OF ENGLAND AND
WALES (“MARTIN HOLDCO”), AS A WHOLLY-OWNED SUBSIDIARY OF LOUD, PROVIDED THAT
MARTIN HOLDCO IS CAPITALIZED SOLELY WITH THE PROCEEDS OF CAPITAL CONTRIBUTIONS
MADE TO LOUD AFTER THE DATE HEREOF (SUCH PROCEEDS BEING REFERRED TO AS THE “NEW
EQUITY”) AND (II) THE CONSUMMATION OF THE MARTIN AUDIO ACQUISITION PURSUANT TO
THE TERMS AND CONDITIONS SET FORTH IN THAT CERTAIN SHARE PURCHASE AGREEMENT
DATED AS OF MARCH 5, 2007, BY AND AMONG MARTIN HOLDCO, LOUD AND THE VENDORS AND
OPTIONHOLDERS LISTED ON SCHEDULE 1 THERETO (AS AMENDED OR OTHERWISE MODIFIED
PRIOR TO THE DATE HEREOF, INCLUDING ALL EXHIBITS AND SCHEDULES THERETO, THE
“MARTIN AUDIO PURCHASE AGREEMENT”), A TRUE, CORRECT AND COMPLETE COPY OF WHICH
HAS BEEN PROVIDED TO ADMINISTRATIVE AGENT, PROVIDED THAT BORROWERS COMPLY (AND
THE TERMS AND CONDITIONS OF THE MARTIN AUDIO ACQUISITION COMPLY) WITH, THE
PROVISIONS OF SECTIONS 5.8(B)(IV), (V), (VI), (XII) AND (XIII) OF THE CREDIT
AGREEMENT, AND PROVIDED FURTHER THAT ALL CONSIDERATION PAID PURSUANT TO THE
MARTIN AUDIO PURCHASE AGREEMENT AND ALL FEES, COSTS AND EXPENSES PAID OR PAYABLE
IN CONNECTION WITH THE CONSUMMATION OF THE MARTIN AUDIO ACQUISITION ARE PAID
SOLELY WITH THE PROCEEDS OF THE NEW EQUITY.


3.2.          ADDITIONAL CONSENTS AND AGREEMENTS.  IN CONNECTION WITH THE
CONSENTS PROVIDED PURSUANT TO SECTION 3.1 ABOVE, AND IN CONNECTION WITH THE
CONSUMMATION OF THE MARTIN AUDIO ACQUISITION, BORROWERS, ADMINISTRATIVE AGENT
AND LENDERS HEREBY AGREE TO THE FOLLOWING, NOTWITHSTANDING ANY PROVISION OF THE
CREDIT AGREEMENT OR ANY OF THE OTHER FINANCING DOCUMENTS TO THE CONTRARY:


(A)           TO THE EXTENT THAT THE NEW EQUITY IS USED TO CONSUMMATE THE MARTIN
AUDIO ACQUISITION AND PAY COSTS, FEES AND EXPENSES IN CONNECTION THEREWITH,
BORROWERS SHALL NOT BE REQUIRED TO PREPAY ANY OF THE LOANS WITH THE PROCEEDS OF
THE NEW EQUITY, AS WOULD OTHERWISE BE REQUIRED PURSUANT TO THE PROVISIONS OF
SECTION 2.1(C)(III) OF THE CREDIT AGREEMENT;


(B)           AMOUNTS EXPENDED TO CONSUMMATE THE MARTIN AUDIO ACQUISITION
PURSUANT TO THE MARTIN AUDIO PURCHASE AGREEMENT SHALL BE EXCLUDED FOR PURPOSES
OF CALCULATING “CAPITAL EXPENDITURES”;

4


--------------------------------------------------------------------------------



(C)           EXCEPT FOR THE CONTRIBUTION BY LOUD TO MARTIN AUDIO OF PROCEEDS OF
THE NEW EQUITY, PRIOR TO OR CONCURRENTLY WITH THE CLOSING OF THE MARTIN AUDIO
ACQUISITION, NEITHER BORROWERS NOR ANY OTHER CREDIT PARTY SHALL DIRECTLY OR
INDIRECTLY MAKE ANY LOAN TO, MAKE ANY INVESTMENT IN, OR EXTEND ANY OTHER
FINANCIAL ACCOMMODATIONS (INCLUDING WITHOUT LIMITATION TRADE CREDIT) TO, MARTIN
HOLDCO, MARTIN AUDIO OR ANY SUBSIDIARY OF MARTIN HOLDCO OR MARTIN AUDIO;


(D)           NO BORROWER OR ANY OTHER CREDIT PARTY WILL, DIRECTLY OR
INDIRECTLY, ENTER INTO OR PERMIT TO EXIST ANY TRANSACTION (INCLUDING THE
PURCHASE, SALE, LEASE OR EXCHANGE OF ANY PROPERTY OR THE RENDERING OF ANY
SERVICE) WITH MARTIN HOLDCO, MARTIN AUDIO OR ANY SUBSIDIARY OF MARTIN HOLDCO OR
MARTIN AUDIO;


(E)           SUBJECT TO THE LIMITATIONS CONTAINED IN THIS SECTION 3.2, FOR ALL
PURPOSES OF THE CREDIT AGREEMENT AND THE OTHER FINANCING DOCUMENTS, EACH OF
MARTIN HOLDCO AND MARTIN AUDIO WILL BE A “CONSOLIDATED SUBSIDIARY”; AND


(F)            FOR PURPOSES OF CALCULATING THE FINANCIAL COVENANTS SET FORTH IN
ARTICLE 6 OF THE CREDIT AGREEMENT, MARTIN HOLDCO AND MARTIN AUDIO AND ALL
SUBSIDIARIES THEREOF (INCLUDING WITHOUT LIMITATION THE ASSETS, LIABILITIES,
REVENUES, EXPENSES, GAINS AND LOSSES THEREOF) WILL BE EXCLUDED.


3.3.          PAYMENT OF SLM HOLDBACK PAYMENT OBLIGATIONS.  ADMINISTRATIVE AGENT
AND LENDERS HEREBY EXPRESSLY CONSENT TO THE PAYMENT OF THE SLM HOLDBACK PAYMENT
OBLIGATIONS BY SLM.


SECTION 4.                                        REPRESENTATIONS AND WARRANTIES

Borrowers hereby represent, warrant and covenant as follows:


4.1.          REPRESENTATIONS IN FINANCING DOCUMENTS.  EACH OF THE
REPRESENTATIONS AND WARRANTIES MADE BY OR ON BEHALF OF EACH CREDIT PARTY TO
ADMINISTRATIVE AGENT OR ANY LENDER IN ANY OF THE FINANCING DOCUMENTS IS TRUE AND
CORRECT ON AND AS OF THE DATE OF THIS AGREEMENT AS IF EACH OF SUCH
REPRESENTATIONS AND WARRANTIES HAS BEEN MADE BY EACH CREDIT PARTY ON THE DATE
HEREOF WITH THE SAME FORCE AND EFFECT, EXCEPT:  (I) WITH RESPECT TO ANY
REPRESENTATION THAT NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED OR IS
CONTINUING, FOR THE EXISTING DEFAULTS, AND (II) TO THE EXTENT THAT ANY SUCH
REPRESENTATION OR WARRANTY RELATES TO A SPECIFIC DATE, IN WHICH CASE SUCH
REPRESENTATION OR WARRANTY SHALL BE TRUE AND CORRECT AS OF SUCH EARLIER DATE.


4.2.          BINDING EFFECT OF DOCUMENTS.  THIS AGREEMENT HAS BEEN DULY
AUTHORIZED, EXECUTED AND DELIVERED TO ADMINISTRATIVE AGENT BY BORROWERS, IS
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS AND IS IN FULL FORCE AND EFFECT.


4.3.          NO CONFLICT.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT BY EACH CREDIT PARTY WILL NOT VIOLATE ANY REQUIREMENT OF LAW OR
CONTRACTUAL

5


--------------------------------------------------------------------------------



OBLIGATION OF ANY SUCH CREDIT PARTY AND WILL NOT RESULT IN, OR REQUIRE, THE
CREATION OR IMPOSITION OF ANY LIEN ON ANY OF ITS PROPERTIES OR REVENUES.


SECTION 5.                                        CONDITIONS TO EFFECTIVENESS OF
CERTAIN PROVISIONS OF THIS AGREEMENT


5.1.          CONDITIONS TO SECTIONS 2.2, 3.1 AND 3.2.  THE EFFECTIVENESS OF THE
TERMS AND PROVISIONS OF SECTIONS 2.2, 3.1 AND 3.2 OF THIS AGREEMENT SHALL BE
SUBJECT TO THE RECEIPT BY ADMINISTRATIVE AGENT OF A FULLY EXECUTED COPY OF THIS
AGREEMENT.  THE EFFECTIVENESS OF THE TERMS AND PROVISIONS OF SECTIONS 3.1 AND
3.2 OF THIS AGREEMENT SHALL ALSO BE SUBJECT TO THE CONDITIONS SET FORTH IN
SECTION 5.2 BELOW.


5.2.          ADDITIONAL CONDITIONS TO SECTIONS 3.1 AND 3.2.  THE EFFECTIVENESS
OF THE TERMS AND PROVISIONS OF SECTIONS 3.1 AND 3.2 OF THIS AGREEMENT SHALL BE
SUBJECT TO THE SATISFACTION OF EACH OF THE FOLLOWING CONDITIONS:  (A)  RECEIPT
BY ADMINISTRATIVE AGENT OF A FULLY EXECUTED COPY OF THE MARTIN ACQUISITION
PURCHASE AGREEMENT, AND (B) RECEIPT BY ADMINISTRATIVE AGENT OF A FULLY EXECUTED
CONSENT TO THE SUBORDINATED DEBT DOCUMENTS IN RESPECT OF THE TRANSACTIONS
DESCRIBED HEREIN AND IN FORM AND SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT.


SECTION 6.                                        MISCELLANEOUS


6.1.          EFFECT OF AGREEMENT.  EXCEPT AS MODIFIED PURSUANT HERETO, NO OTHER
CHANGES OR MODIFICATIONS TO THE FINANCING DOCUMENTS ARE INTENDED OR IMPLIED AND
IN ALL OTHER RESPECTS THE FINANCING DOCUMENTS HEREBY ARE RATIFIED, RESTATED AND
CONFIRMED BY ALL PARTIES HERETO AS OF THE EFFECTIVE DATE HEREOF.  TO THE EXTENT
OF CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND THE OTHER FINANCING
DOCUMENTS, THE TERMS OF THIS AGREEMENT SHALL GOVERN AND CONTROL.  THE CREDIT
AGREEMENT AND THIS AGREEMENT SHALL BE READ AND CONSTRUED AS ONE AGREEMENT.


6.2.          COSTS AND EXPENSES.  BORROWERS ABSOLUTELY AND UNCONDITIONALLY
AGREE TO PAY TO ADMINISTRATIVE AGENT, ON DEMAND BY ADMINISTRATIVE AGENT AT ANY
TIME, WHETHER OR NOT ALL OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT ARE CONSUMMATED, ALL REASONABLE FEES AND OUT-OF-POCKET DISBURSEMENTS
OF ANY COUNSEL TO ADMINISTRATIVE AGENT IN CONNECTION WITH THE PREPARATION,
NEGOTIATION, EXECUTION OR DELIVERY OF THIS AGREEMENT.


6.3.          FURTHER ASSURANCES.  AT BORROWERS’ EXPENSE, THE PARTIES HERETO
SHALL EXECUTE AND DELIVER SUCH ADDITIONAL DOCUMENTS AND TAKE SUCH FURTHER ACTION
AS MAY BE NECESSARY TO EFFECTUATE THE PROVISIONS AND PURPOSES OF THIS AGREEMENT.


6.4.          SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF EACH OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.


6.5.          SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL REPRESENTATIONS
AND WARRANTIES MADE IN THIS AGREEMENT OR ANY OTHER DOCUMENT FURNISHED IN
CONNECTION WITH THIS AGREEMENT SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE OTHER DOCUMENTS,

6


--------------------------------------------------------------------------------



AND NO INVESTIGATION BY ADMINISTRATIVE AGENT OR ANY LENDER OR ANY CLOSING SHALL
AFFECT THE REPRESENTATIONS AND WARRANTIES OR THE RIGHT OF ADMINISTRATIVE AGENT
TO RELY UPON THEM.


6.6.          RELEASE.


(A)           IN CONSIDERATION OF THE AGREEMENTS OF ADMINISTRATIVE AGENT AND
LENDERS CONTAINED HEREIN AND FOR OTHER GOOD AND VALUABLE CONSIDERATION, THE
RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, EACH BORROWER, ON
BEHALF OF ITSELF, EACH OTHER CREDIT PARTY, AND SUCH BORROWER’S SUCCESSORS,
ASSIGNS, AND OTHER LEGAL REPRESENTATIVES, HEREBY ABSOLUTELY, UNCONDITIONALLY AND
IRREVOCABLY RELEASES, REMISES AND FOREVER DISCHARGES ADMINISTRATIVE AGENT AND
EACH LENDER, AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND THEIR PRESENT AND
FORMER SHAREHOLDERS, AFFILIATES, SUBSIDIARIES, DIVISIONS, PREDECESSORS,
DIRECTORS, OFFICERS, ATTORNEYS, EMPLOYEES, AGENTS AND OTHER REPRESENTATIVES
(ADMINISTRATIVE AGENT, EACH LENDER AND ALL SUCH OTHER PERSONS BEING HEREINAFTER
REFERRED TO COLLECTIVELY AS THE “RELEASEES” AND INDIVIDUALLY AS A “RELEASEE”),
OF AND FROM ALL DEMANDS, ACTIONS, CAUSES OF ACTION, SUITS, COVENANTS, CONTRACTS,
CONTROVERSIES, AGREEMENTS, PROMISES, SUMS OF MONEY, ACCOUNTS, BILLS, RECKONINGS,
DAMAGES AND ANY AND ALL OTHER CLAIMS, COUNTERCLAIMS, DEFENSES, RIGHTS OF
SET-OFF, DEMANDS AND LIABILITIES WHATSOEVER (INDIVIDUALLY, A “CLAIM” AND
COLLECTIVELY, “CLAIMS”) OF EVERY KIND AND NATURE, KNOWN OR UNKNOWN, SUSPECTED OR
UNSUSPECTED, AT LAW OR IN EQUITY, WHICH SUCH BORROWER, ANY OTHER CREDIT PARTY OR
ANY OF THEIR SUCCESSORS, ASSIGNS, OR OTHER LEGAL REPRESENTATIVES MAY NOW OR
HEREAFTER OWN, HOLD, HAVE OR CLAIM TO HAVE AGAINST THE RELEASEES OR ANY OF THEM
FOR, UPON, OR BY REASON OF ANY CIRCUMSTANCE, ACTION, CAUSE OR THING WHATSOEVER
WHICH ARISES AT ANY TIME ON OR PRIOR TO THE DATE OF THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, FOR OR ON ACCOUNT OF, OR IN RELATION TO, OR IN ANY WAY IN
CONNECTION WITH THIS AGREEMENT, THE CREDIT AGREEMENT, OR ANY OF THE OTHER
FINANCING DOCUMENTS OR TRANSACTIONS HEREUNDER OR THEREUNDER.


(B)           BORROWERS UNDERSTAND, ACKNOWLEDGE AND AGREE THAT THE RELEASE SET
FORTH ABOVE MAY BE PLEADED AS A FULL AND COMPLETE DEFENSE AND MAY BE USED AS A
BASIS FOR AN INJUNCTION AGAINST ANY ACTION, SUIT OR OTHER PROCEEDING WHICH MAY
BE INSTITUTED, PROSECUTED OR ATTEMPTED IN BREACH OF THE PROVISIONS OF SUCH
RELEASE.


(C)           BORROWERS AGREE THAT NO FACT, EVENT, CIRCUMSTANCE, EVIDENCE OR
TRANSACTION WHICH COULD NOW BE ASSERTED OR WHICH MAY HEREAFTER BE DISCOVERED
SHALL AFFECT IN ANY MANNER THE FINAL, ABSOLUTE AND UNCONDITIONAL NATURE OF THE
RELEASE SET FORTH ABOVE.


6.7.          SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT HELD BY A COURT OF
COMPETENT JURISDICTION TO BE INVALID OR UNENFORCEABLE SHALL NOT IMPAIR OR
INVALIDATE THE REMAINDER OF THIS AGREEMENT.


6.8.          COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, BUT ALL OF SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND
THE SAME AGREEMENT.

7


--------------------------------------------------------------------------------


 

Delivered as of the day and year first above written.

 

LOUD TECHNOLOGIES INC.

 

 

 

By

 

 

Name

Tim O’Neil

 

Title

CFO

 

 

 

ST. LOUIS MUSIC, INC.

 

 

 

By

 

 

Name

Tim O’Neil

 

Title

VP

 

 

 

MERRILL LYNCH CAPITAL, a division of

 

Merrill Lynch Business Financial Services Inc.,

 

as Administrative Agent and a Lender

 

 

 

By

 

 

Name

Scott E. Gast

 

Title

Vice President

 


--------------------------------------------------------------------------------


 

ING CAPITAL LLC, as a Lender

 

 

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

 

 

CIT LENDING SERVICES CORPORATION, as a Lender

 

 

 

 

 

By

 

 

 

Name

Barbara F. Perich

 

 

Title

Vice President

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a
Lender

 

 

 

 

 

By

 

 

 

Name

Christopher W Rupp

 

Title

Vice President

 

 

 

 

 

FM LEVERAGED CAPITAL FUND I, as a Lender

 

 

 

 

 

By

 

 

 

Name

Melissa Marano

 

 

Title

Authorized Signatory

 

 

 

 

 

FRIEDBERGMILSTEIN PRIVATE CAPITAL
FUND I, as a Lender

 

 

 

 

 

By

 

 

 

Name

Melissa Marano

 

 

Title

Authorized Signatory

 

 


--------------------------------------------------------------------------------


 

GSC PARTNERS CDO FUND VI, LIMITED,
as a Lender

 

 

 

By:    GSCP (NJ), L.P., as Collateral Manager

 

 

 

By

 

 

Name

 

 

Title

 

 

 

 

GSC CAPITAL CORP. LOAN FUNDING 2005-1,

 

as a Lender

 

 

 

By:    GSCP (NJ), L.P., as Collateral Manager

 

 

 

By

 

 

Name

 

 

Title

 

 

Acknowledged and Agreed to (including without
limitation, the release set forth in Section 6.6):

 

 

 

SLM HOLDING CORP.

 

 

 

By

 

 

Name

Tim O’Neil

 

Title

VP

 

 

 

MACKIE DESIGNS INC.

 

 

 

By

 

 

Name

Tim O’Neil

 

Title

VP

 

 

 

SIA SOFTWARE COMPANY, INC.

 

 

 

By

 

 

Name

Tim O’Neil

 

Title

VP

 

 


--------------------------------------------------------------------------------